STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE         J.    LABARRE,          JR.,     ET                                 NO.     2021    CW   1332
AL.


VERSUS


OCCIDENTAL            CHEMICAL          COMPANY,                                    FEBRUARY       14,   2022
ET     AL.




In     Re:           National          Union Fire Insurance Company of                       Pittsburg,         PA
                     and        AIG     Specialty   Insurance Company                        applying        for
                     supervisory               writs,         23rd     Judicial           District       Court,
                     Parish      of    Assumption,            No.    33796.




BEFORE:              WELCH,      THERIOT,         AND    WOLFE,       JJ.


         WRIT        DENIED.          The   criteria        set      forth    in   Herlitz    Construction
Co.,         Inc.    v.    Hotel       Investoars        of    New    Iberia,      Inc.,     396    So. 2d   878
 La.     1981) (          per   curiam)         are   not     met.



                                                            JEW
                                                            MRT
                                                            EW




COURT        OF APPEAL,          FIRST         CIRCUIT




       DEPUTY         CLERK      OF    COURT
                FOR    THE      COURT